                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

VICTOR A. TAVARES,                                    :
           Plaintiff,                                 :
                                                      :
         v.                                           :        C.A. No. 18-606MSM
                                                      :
LIEUTENANT MACOMBER,                                  :
C.O. SPADONI, C.O. ANTONELLI,                         :
C.O. SANTA-GATA, LIEUTENANT                           :
DIVINE, DEPUTY WARDEN MOORE,                          :
and WARDEN ACETO,                                     :
           Defendants.                                :

                                 REPORT AND RECOMMENDATION

PATRICIA A. SULLIVAN, United States Magistrate Judge.

         Now pending before the Court are a twinned1 set of motions to dismiss the Second

Amended Complaint2 (“SAC”) of Plaintiff Victor A. Tavares, a pro se prisoner incarcerated at

Rhode Island’s Adult Correctional Institutions (“ACI”). ECF Nos. 47, 53. Defendants, all

officials of Rhode Island Department of Corrections (“RIDOC”), sued individually and in their

official capacities, contend that Plaintiff’s pleading fails to state a claim in that he has not set

forth any conduct or omission by any of them that rises to the level of a constitutional violation.

They ask the Court to dismiss the case with prejudice. The motions have been referred to me

pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons that follow, I recommend that the motions




1
  The first of the two motions to dismiss was filed on June 18, 2019, before Plaintiff had served any of the
Defendants in their official capacities, except Lieutenant Macomber who had been served both individually and in
his official capacity. After service was accomplished, the second motion was filed to establish that the newly served
Defendants joined the first motion, as well as to withdraw the argument asking that they be dismissed based on the
lack of service.
2
 Pursuant to the Court’s Text Order of April 19, 2019, Plaintiff’s SAC (ECF No. 24) was deemed to be the
operative pleading. Plaintiff’s subsequent attempt to supplement the SAC was denied, leaving the SAC as the
pleading to which the motions to dismiss are directed.
be granted unless Plaintiff is able to file a timely amendment that cures the identified

deficiencies.

I.     BACKGROUND

       The claims in Plaintiff’s SAC are brought pursuant to 42 U.S.C. §§ 1983, 1985(3) and

1986, based on alleged violations of the Eighth Amendment of the United States Constitution.

U.S. Const. amend. VIII. The SAC is focused on three matters.

       First, Plaintiff is upset by RIDOC’s handling of his “court clothes,” described in the SAC

as a three piece gray suit and white button-up shirt, and by the discipline imposed as a result of

Plaintiff’s arguing with the officer who told him the clothes were to be destroyed. ECF No. 24

¶¶ 9-12, 18, 21, 23-24. Second, he complains of RIDOC officials’ failure to prevent the fight

involving him and another inmate and their use of “riot spray” to break up the fight, followed by

their interference with medical treatment. Id. ¶¶ 13-17, 25-28. Third, he alleges that he has been

in “solitary confinement” for twenty months with the lights on all night, and without “proper

hygiene, food and adequate footwear.” Id. ¶¶ 19, 29-31.

       Regarding his court clothes, Plaintiff alleges that, in September 2018, he was given notice

that his court clothes were to be destroyed. He argued, pointing out to a correctional officer that

he had more court appearances and would need them. Id. ¶ 9. He was given three bookings for

the single offense of arguing; RIDOC’s failure to drop two of the charges and proceed on one

only was a violation of RIDOC policy. Id. ¶¶ 9-10. The resulting discipline involved the loss of

good-time credit. Id. ¶ 10, 23. After he was sanctioned and appealed, the time for destruction of

the clothes was extended, but the discipline based on the three bookings was not altered. Id. ¶

11. The clothes were subsequently destroyed, and the good-time credit was not restored. Id. ¶

21.



                                                 2
        The allegations regarding Plaintiff’s fight with another inmate are somewhat confusing.

With no explanation how or why, Plaintiff alleges that one of the Defendants who became

“knowledgeable of a possible altercation failed to prevent it.” ECF No. 24 ¶ 25. After the fight

began, RIDOC officials used “riot spray” instead of “pepper spray” to stop it. Id. ¶ 26. One

officer instructed another to “juice him,” “to punish Plaintiff while he was incapacitated.” Id. ¶

27. After the fight was over and a nurse was on the scene to assist Plaintiff, one RIDOC official

interfered with medical care by preventing the use of a rescue inhaler and bandages and ordered

Plaintiff’s hair to be cut. Id. ¶¶ 15, 28.

        Plaintiff’s claim regarding solitary confinement is based on the allegation that “for the

past twenty (20) month Defendant Warden Aceto has kept the Plaintiff in solitary confinement.”

Id. ¶ 19. The SAC does not explain why, including whether Plaintiff was in disciplinary

confinement for a defined term, perhaps because of the fight, whether he was being held apart

from the general population of the ACI, perhaps to protect him from enemies, or whether he had

been transferred to a higher security facility. During this confinement, Plaintiff alleges that the

lights were kept on during the night. Id. ¶ 13. He also vaguely complains that “proper hygiene”

and “adequate footwear” were not provided and his meal portions were shorted. Id. ¶ 29.

        Plaintiff alleges that these events violated his rights under the Eighth Amendment of the

Constitution in that they amounted to “cruel and unusual punishment.” He asks the Court for

injunctive relief, as well as for compensatory and punitive damages.

II.     STANDARD OF REVIEW

        To survive a motion to dismiss, a complaint must contain sufficient factual allegations to

“state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the



                                                  3
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. A complaint must give the defendant fair notice of what the claim is and the

grounds on which it rests and must allege a plausible entitlement to relief. Iqbal, 556 U.S. at

678; Twombly, 550 U.S. at 555, 559.

       The plausibility inquiry requires the court to distinguish “the complaint’s factual

allegations (which must be accepted as true) from its conclusory legal allegations (which need

not be credited).” Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012). This two-

pronged approach begins by identifying and disregarding statements in the complaint that merely

offer “‘legal conclusion[s] couched as . . . fact[ ]’” or “[t]hreadbare recitals of the elements of a

cause of action.” Iqbal, 556 U.S. at 1949-50 (quoting Twombly, 550 U.S. at 555). A plaintiff is

not entitled to “proceed perforce” by virtue of allegations that merely parrot the elements of the

cause of action. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011). The task

of dividing “the plausible sheep from the meritless goats” is accomplished through careful,

context-sensitive scrutiny of a complaint’s allegations. Fifth Third Bancorp v. Dudenhoeffer,

573 U.S. 409, 425 (2014). The Court must then determine whether the factual allegations are

sufficient to support “the reasonable inference that the defendant is liable for the misconduct

alleged.” Haley v. City of Bos., 657 F.3d 39, 46 (1st Cir. 2011) (quoting Iqbal, 556 U.S. at 678).

In considering a motion to dismiss a prisoner’s claim that his constitutional rights have been

violated, the court must be guided by the principle that “prison officials are to be accorded

substantial deference in the way they run their prisons. Spratt v. R.I. Dep’t of Corr., 482 F.3d 33,

40 (1st Cir. 2007). Nevertheless, this does not mean that courts may rubber stamp or

mechanically accept the judgments of prison administrators. Id.




                                                   4
       The Court has liberally reviewed Plaintiff’s allegations and legal claims since they have

been put forth by a pro se litigant. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

III.   LAW AND ANALYSIS

       “A claim of cruel and unusual punishment in violation of the Eighth Amendment has two

components – one subjective, focusing on the defendant’s motive for his conduct, and the other

objective, focusing on the conduct’s effect.” Staples v. Gerry, 923 F.3d 7, 13 (1st Cir. 2019)

(quoting Wright v. Goord, 554 F.3d 255, 268 (2d Cir. 2009)). To prevail on the objective prong,

the claimant must show that “the alleged wrongdoing was objectively ‘harmful enough’ to

establish a constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 8 (1992). The subjective

prong turns on “whether force was applied in a good faith effort to maintain or restore discipline

or maliciously and sadistically for the very purpose of causing harm.” Staples, 923 F.3d at 13;

see Moore v. Weeden, C.A. No. 09-434M, 2012 WL 733837, at *7 (D.R.I. Mar. 6, 2012) (to

show use of excessive force, prisoner must show that that he suffered through “unnecessary and

wanton infliction of pain”). Mindful of this standard, I find that Plaintiff’s pleading stumbles on

Iqbal’s mandate that a complaint cannot rest on “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements.” Iqbal, 556 U.S. at 678.

       Starting with the allegations about the clothes, the pleading states that Plaintiff was given

notice of the plan to destroy his court clothes and was afforded an opportunity to appeal the

decision, during which the destruction was delayed. Only afterwards were the clothes actually

destroyed. This sequence is simply not close to constituting an “extreme deprivation[] beyond

the bounds of human decency,” which is the foundation of an Eighth Amendment violation.

Parker v. Wall, C.A. No. 10-040 ML, 2010 WL 4455818, at *2 (D.R.I. Oct. 6, 2010) (quoting

Hudson, 503 U.S. at 8-9), adopted, No. 10-040 ML, 2010 WL 4455677 (D.R.I. Oct. 29, 2010).



                                                 5
As laid out in Plaintiff’s pleading, the SAC’s allegations regarding the clothes describe

circumstances that are neither objectively inhumane nor that have any indicia permitting the

inference that officials acted subjectively to cause harm. Rather, it appears that RIDOC

established and followed appropriate procedures to make a decision with which Plaintiff

disagrees. These facts fail to state a claim.

        Plaintiff’s allegations about the discipline imposed after he argued with a correctional

officer about the clothes are also insufficient to rise to the level of a constitutional deprivation.

The factual foundation for the claim is that he was charged with three bookings for one incident,

which transgresses RIDOC policy. That may well be true, but a breach of RIDOC policy,

without more, is not necessarily a violation of the Constitution, particularly not a violation of the

Eighth Amendment. Also insufficient is the allegation that the discipline imposed deprived

Plaintiff of good-time credit. It is well settled that such a loss fails to state a constitutional claim.

Goddard v. Oden, No. CA 15-055 ML, 2015 WL 1424363, at *3 (D.R.I. Mar. 27, 2015) (“The

cases interpreting Rhode Island’s good time credit statute make clear that Plaintiff’s complaint of

loss of good time credit fails to state a claim, in that this consequence cannot amount to the loss

of a liberty interest as a matter of law.”).

        Plaintiff’s allegations about the fall-out from the fight also do not fare well. The Court’s

analysis must begin by focusing on the reality that the anchoring incident is an altercation

involving Plaintiff and another inmate and RIDOC’s effort to stop it and keep both inmates and

staff safe from imminent harm. This is the precise circumstance where the Court should afford

deference to the split-second decisions prison officials must make when dealing with such an

emergency. See Graham v. Curry, No. 07-CV-247-PB, 2009 WL 3756940, at *4 (D.N.H. Nov.

9, 2009) (“The Supreme Court has made it clear that courts must give ‘wide-ranging deference’



                                                   6
to the judgments that correctional officers make concerning matters of institutional security.”)

(citing Bell v. Wolfish, 441 U.S. 520, 547 (1979)); Spratt, 482 F.3d at 40 (“prison officials are to

be accorded substantial deference in the way they run their prisons”). Each of Plaintiff’s

complaints about what was done lack articulated facts sufficient to render them plausible as

Eighth Amendment transgressions.

       For starters, the SAC tells the Court nothing about how or why RIDOC may be held

responsible for the fight in the first place. See Robinson v. Wall, C.A. No. 09-277 S, 2015 WL

728508, at *7 (D.R.I. Feb. 19, 2015) (with no specific allegations sufficient to permit inference

that warden was responsible for assault, claim fails to state a claim). The SAC supplies no facts

regarding why the type of spray used to stop the incident was so much more dangerous than

another type of spray as to be inhumane. The SAC does not provide any factual details

surrounding the order to “juice him” to support the conclusory allegation that it happened after

Plaintiff was clearly incapacitated; as stated, this allegation is so “threadbare” as to be

insufficient to permit the conclusion that this directive was punitive or reflective of deliberate

indifference. The SAC includes the detail that a nurse was brought in to treat Plaintiff after the

incident ended, rendering it implausible that RIDOC deprived Plaintiff of medical treatment; yet

the SAC has no facts to buttress the conclusory allegation that a RIDOC official interfered with

the nurse’s use of an inhaler and bandages. As alleged, this too is not sufficiently plausible to

allege an Eighth Amendment violation. And, last, the SAC does not explain why Plaintiff’s hair

was cut, including whether it was because the spray got into it while RIDOC officials were

stopping the fight. Without more, an unsatisfactory haircut does not transgress the Eighth

Amendment. See Hannah Belitz, A Right Without A Remedy: Sexual Abuse in Prison and the

Prison Litigation Reform Act, 53 Harv. C.R.-C.L. L. Rev. 291, 327 (2018) (suits alleging injuries



                                                  7
like defective haircut deemed frivolous). I find that the fight allegations fail to state a claim

because they are conclusory and lacking in plausibility.

       The last set of allegations relate to Plaintiff’s claim that he was in solitary confinement

for twenty months. Such facts may support a claim based on the principle that prisoners held in

segregation have liberty interests protected by the Due Process Clause of the Fourteenth

Amendment to the extent that the close confinement “imposes atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S.

472, 484 (1995). Sandin held that a prisoner’s thirty-day disciplinary segregation did not

“present a dramatic departure from the basic conditions of [his] indeterminate sentence.” Id. at

485. In so holding, the Supreme Court noted that the prisoner’s “disciplinary segregation, with

insignificant exceptions, mirrored those conditions imposed upon inmates” in non-disciplinary

settings such as administrative segregation and protective custody. Id. at 486. And in Wilkinson

v. Austin, 545 U.S. 209 (2005), the Court held that placement in a maximum security facility

where inmates were held in isolation with almost no human contact and with lights on around the

clock for “indefinite” periods with limited opportunity for review triggered a liberty interest in

avoiding that assignment. Id. at 213, 223-24. Such conditions for an indefinite period

“impose[d] an atypical and significant hardship within the correctional context.” Id. at 224.

       Sandin and Wilkinson establish that an extreme length of disciplinary confinement can be

a significant factor in implicating a liberty interest where the conditions do not “mirror” the

conditions found in non-disciplinary settings such as administrative segregation and that of the

general population. DuPonte v. Wall, 288 F. Supp. 3d 504, 509-10 (D.R.I. 2018). On the other

hand, it is also clear that an inmate does not have a due process right to remain in the general

population. See Meachum v. Fano, 427 U.S. 215, 225 (1976). This is because “[l]awful



                                                  8
incarceration brings about the necessary withdrawal or limitation of many privileges and rights, a

retraction justified by the considerations underlying our penal system.” Goddard, 2015 WL

1424363, at *2 (quoting Price v. Johnston, 334 U.S. 266, 285 (1948)). “Principles of due

process, however, will not be implicated unless the punishment in segregation causes an

‘atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.’” Akinrinola v. Wall, C.A. No. 16-370-M-LDA, 2016 WL 6462203, at *2 (D.R.I. Oct. 31,

2016). Rather, to state a claim in this arena, a pleading must clearly lay out facts sufficient to

permit the inference that the claimant endured conditions that imposed “atypical and significant

hardship.” See Botelho v. Coyne-Fague, No. CV 19-00541-WES, 2019 WL 6117725, at *2

(D.R.I. Nov. 15, 2019) (allegations that claimant “placed in isolation seg with no AC” and “‘in-

human’ [sic] conditions” too vague to state a claim); Cruz v. Wall, No. C.A. 09-523ML, 2010

WL 900517, at *1 (D.R.I. Mar. 12, 2010) (claims that food was nutritionally inadequate and

stored in unsanitary conditions and that ventilation system was inadequate too vague to state a

claim). Without factual allegations to buttress the claim of a constitutional deprivation,

“[d]isciplinary segregation, even for periods as long as twenty six months, does not constitute

cruel and unusual punishment.” Paye v. Wall, C.A. No. 17-193 WES, 2018 WL 4639119, at *3

(D.R.I. Sept. 27, 2018) (alteration in original) (quoting Harris v. Perry, No. 15-222-ML, 2015

WL 4879042, at *5 (D.R.I. July 15, 2015)).

       When the SAC is read with this guidance in mind, it is clear that Plaintiff’s allegations –

so far – lack the facts necessary to nudge his claim based on “solitary confinement” “across the

line from conceivable to plausible.” See Iqbal, 556 U.S. at 680. Whether he will be able to cure

this deficiency remains to be seen.




                                                  9
IV.     CONCLUSION

        Based on the foregoing, I recommend that Defendants’ motions to dismiss (ECF Nos. 47,

53) be granted, but that Plaintiff be afforded leave to amend within thirty days of the Court’s

adoption of my report and recommendation. See 28 U.S.C. §§ 1915(e)(2), 1915A. If Plaintiff

opts not to file an amended complaint within that time period, or if his third amended complaint

fails to cure the deficiencies identified above, I recommend that the case be dismissed for failure

to state a claim.

        Any objection to this report and recommendation must be specific and must be served

and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

waiver of the right to review by the district judge and the right to appeal the Court’s decision.

See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).



/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
December 9, 2019




                                                 10
